FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                   BILL OF COSTS
                          Court of Appeals No. 12-16-00123-CV

                                 Trial Court No. XXX-XX-XXXX

Brinda Redwine d/b/a Texas Working Dogs

Vs.

Brian Peckinpaugh d/b/a Monster Malaks/Natural Born Guardians
DOCUMENTS FILED                          AMOUNT       FEE PAID BY
Motion fee                                   $10.00   Judith R Carnes
Motion fee                                   $10.00   Angele Ortiz
Motion fee                                   $10.00   Angele Ortiz
Reporter's record                         $3,154.00   Indigent
Motion fee                                   $10.00   Angele Ortiz
Reporter's record                           $250.00   No payment made
Filing                                      $100.00   Brinda Redwine
Required Texas.gov efiling fee               $30.00   Brinda Redwine
Supreme Court chapter 51 fee                 $50.00   Brinda Redwine
Indigent                                     $25.00   Brinda Redwine
Clerk's record                              $468.00   BRINDA REWINE
TOTAL:                                    $4,117.00

I, Pam Estes, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler, Texas,
certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY HAND
AND SEAL OF SAID COURT, at Tyler, this 1st day of December 2017, A.D.

                                                 PAM ESTES, CLERK

                                                By:_____________________________
                                                    Katrina McClenny, Chief Deputy Clerk